*269
ORDER

PER CURIAM.
Defendant Jerome Blankenship was found guilty following a jury trial of involuntary manslaughter in violation of section 565.024 RSMo 1994, and two counts of assault in the second degree in violation of section 565.060 RSMo 1994. Defendant was sentenced to a prison term of fourteen years. Defendant filed a motion for a new trial, which was overruled. Defendant appeals.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. A written opinion would have no precedential value. However, we have provided the parties with a memorandum, for their information only, setting forth our reasoning.
The judgment of the trial court is affirmed pursuant to Rule 30.25(b).